Citation Nr: 9901791	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for allergies.

3.  Entitlement to an increased evaluation for esophageal 
reflux, currently evaluated as 10 percent disabling, to 
include restoration of a previously assigned 30 percent 
evaluation.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Julianne M. R. King, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to May 
1979, and from February 1982 to May 1993.

These matters are before the Board of Veterans Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio. 

The RO issued an April 1994 rating action in which service 
connection was awarded for cardiomegaly, tension headaches, 
arthritis of the low back, esophageal reflux, residuals of a 
hemorrhoidectomy, residuals of a fracture of the right 
forearm.  A 30 percent evaluation was assigned for 
cardiomegaly, and a noncompensable evaluation was assigned 
for esophageal reflux.  This rating determination also denied 
the appellants claims for service connection for tremor of 
the left hand, a left shoulder condition, hearing loss, 
allergies, hypertension and slow urination.

Thereafter, the appellant submitted an August 1994 Notice of 
Disagreement (NOD) as to the claims for service connection 
for esophageal reflux, hearing loss, hypertension and 
allergies.  The RO issued a November 1994 rating 
determination in which the denial of service connection for 
hearing loss was continued and which awarded service 
connection for hypertension.  A 30 percent evaluation was 
assigned for this disorder as included with the evaluation 
for cardiomegaly.  The RO also allowed the appellants claim 
for an increased evaluation for esophageal reflux, assigning 
a 30 percent evaluation.

In January 1995, the RO proposed to reduce the evaluation of 
the appellants cardiovascular conditions from 30 percent to 
10 percent, rating the disorders under Diagnostic Code 7101 
for hypertension.  Additionally, the RO issued a rating 
determination denying claims for service connection for 
hearing loss and for tinnitus.  The RO also proposed to 
reduce the evaluation of the appellants esophageal reflux 
from 30 percent to a noncompensable evaluation.  These 
proposals were effectuated by rating determination dated in 
June 1995.  The RO later severed service connection for 
cardiomegaly in June 1995, leaving the 10 percent evaluation 
in effect for hypertension.  A July 1995 submission from the 
appellant was construed as a NOD.  The RO issued a July 1995 
rating determination in which the claim for service 
connection for tinnitus was allowed.  A noncompensable 
evaluation was assigned, effective from June 1993.  Another 
submission, received in August 1995, was construed as the 
substantive appeal.  This document deals exclusively with the 
issues pertaining to esophageal reflux, hearing loss and 
tinnitus.

The appellant presented testimony during a personal hearing 
at the RO in October 1995.  The issues were those of 
entitlement to a restoration of a 30 percent evaluation for 
esophageal reflux, and entitlement to service connection for 
defective hearing.  Based on this testimony, the Hearing 
Officer issued an October 1995 decision in which a 10 percent 
evaluation was assigned for esophageal reflux, and which 
continued the denial of service connection for hearing loss.  
This decision was effectuated by a rating action dated in 
November 1995.  A Supplemental Statement of the Case (SSOC) 
was furnished to the appellant in November 1995 which 
provided the laws and regulations pertinent to the issues of 
service connection for hearing loss, service connection for 
allergies, entitlement to an increased evaluation for 
esophageal reflux, and entitlement to an increased evaluation 
for hypertension.

The appellant submitted a December 1996 written statement 
pertaining to his service connected esophageal reflux 
disorder, after which he was afforded VA examinations.  The 
RO did not issue a SSOC until March 1998.  In the notice 
attached to the SSOC, the RO advised the appellant of a 60 
day period within which to comment or submit additional 
information about his claim.  

Following receipt of the claim in June 1998, the Board raised 
the issue of the adequacy of the allegations of error of fact 
or law in the August 1995 document which was accepted as an 
appeal with regard to the issues of entitlement to an 
increased rating for hypertension and service connection for 
allergies.  The appellant was notified of this by 
correspondence dated in November 1998.  The appellant 
responded with a December 1998 letter, in which he 
effectively withdrew the claim for an increased evaluation 
for esophageal reflex disorder and for the restoration of a 
30 percent evaluation for same.  Additionally, the appellant 
expressed no knowledge of a claim for hypertension, and he 
essentially stated that he was not currently pursuing an 
appeal for service connection for allergies.


FINDINGS OF FACT

1.  The appellants hearing loss disability was first 
manifested during service.

2.  The appellants August 1995 substantive appeal did not 
indicate his intention to appeal the denial of service 
connection for allergies; no substantive appeal with regard 
to the denial of service connection for allergies has been 
filed.. 

3.  In December 1998, prior to the promulgation of a decision 
in the appeal, the Board received specific notification from 
the appellant that he was not claiming entitlement to an 
increased evaluation for esophageal reflux, to include a 
claim for restoration of a 30 percent evaluation for status 
post hiatal hernia with gastroesophageal reflux.

4.  The appellants August 1995 substantive appeal did not 
indicate his intention to appeal the denial of the claim for 
an increased evaluation for hypertension; no substantive 
appeal with regard to the denial of an increased evaluation 
for hypertension has been filed.. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss, was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.385 (1998).

2.  In the absence of a perfected appeal regarding the 
appellants claim for service connection for allergies, the 
Board has no jurisdiction over his claim.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. § 20.202 (1998).

3.  The appellant having withdrawn the claim for an increased 
evaluation for esophageal reflux and restoration of a 
previously assigned 30 percent evaluation, the Board lacks 
jurisdiction to further consider this claim on appeal and it 
is dismissed.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991); 
38 C.F.R. § 20.204(b) (1998).

4.  In the absence of a perfected appeal regarding the 
appellants claim an increased rating for hypertension, the 
Board has no jurisdiction over his claim.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Findings

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
for service connection for defective hearing and that no 
further assistance to the appellant is required in order to 
comply with the duty to assist mandated by statute. 

Pertinent Laws and Regulations

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, the determination of whether the claimant has a 
service-connectable hearing loss is governed by 38 C.F.R. 
§ 3.385, which states that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hz is 40 dB or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998) (emphasis added).  Regulation 38 C.F.R. 
§ 3.385 essentially operates to establish when a measured 
hearing loss is (or, more accurately, is not) a disability 
for which compensation may be paid, provided that the 
requirements for service connection are otherwise met....  
Hensley, 5 Vet. App. at 159.

The standard of review to be employed by the Board in 
resolving each issue raised provides the appellant with the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  If the 
preponderance of the evidence supports the appellants claim, 
then he prevails on the claim.  If the evidence is in 
relative equipoise, application of the benefit of the doubt 
standard tips the balance in favor of the appellant and he 
again prevails on the claim.  Only if the preponderance of 
the evidence goes against the claim will the appellant be 
denied the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Under 38 U.S.C.A. § 7105(d)(5) (West 1991), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (1998).  Withdrawal may be made by the appellant or 
by his representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).

Entitlement to Service Connection for Defective Hearing

May 1990 service records show that the appellant complained 
of left ear fullness and tinnitus.  The appellant reported 
having been exposed to excessive noise without ear 
protection.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
5
LEFT
0
0
10
40
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

A May 1990 service record reflects that the appellant 
complained of left ear tinnitus and fullness of the left ear.  
He did not complain of a hearing problem.  He reported noise 
exposure.  On examination, the appellant was found to have 
normal hearing of the right ear with a mild notch at 3000 Hz, 
and normal hearing of the left ear with mild, moderately 
severe hearing loss from 6000-8000 Hz.  Speech discrimination 
scores were described as 100 percent in the right ear and 96 
percent in the left ear.  The examiner stated that the 
appellants medical records were reviewed, and that it was 
found that the test results did not suggest retrocochlear 
pathology.  Additional documents of this period reflect that 
the appellant complained of persistent ringing of the ears.

A June 1990 VA Medical Center report of an 
electronystagmography (ENG) showed normal vestibular 
functioning.  Private audiological records of October 1990 
showed hearing at 25 decibels or below in every frequency.  A 
statement from a private ear, nose and throat specialist 
reflects that the appellant developed inner ear type symptoms 
after a bout of influenza.  The appellant gave a history of 
having dizziness and a vague sense of imbalance for 7 months.  
He did not report severe hearing loss.  The examiner stated 
that the neurotologic findings were within normal limits, and 
that the audiological findings were in the normal range, 
except for a 55-decibel loss at 8000.  

A report of a June 1990 service department examination 
reflects that the appellant reported having hearing loss, and 
that he had normal hearing in every frequency except for a 
40-decibel loss in the right ear. 

A report of a March 1993 service retirement examination is of 
record.  The appellant reported having hearing loss.  The 
appellants ears were described as normal, and on the 
authorized audiological evaluation in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
40
20
LEFT
0
0
20
25
25

Mid-frequency hearing loss of the left ear, stable, was noted 
among along with dizziness and tinnitus.  The examiner stated 
that the appellants dizziness and tinnitus were of unknown 
etiology, and that they resolved with no treatment.

Post service medical records also include a report of a July 
1993 VA General Medical examination.  The appellant reported 
a sudden decrease in hearing in May 1990.  He also reported 
having tinnitus at this time.  The appellant stated that he 
had dizziness following exercise in 1990, and that he was 
exposed to excessive amounts of loud noise, such as aircraft, 
gunfire, power lawn mowers and loud music.

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
35
15
LEFT
0
5
10
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

The examination report reflects that the appellant reported 
constant tinnitus in the left ear.  The summary of the report 
was that the appellants hearing was within normal limits 
bilaterally, with a mild sensorineural hearing loss in the 
right ear at 3000 Hz only, indicative of acoustic trauma, and 
a moderately severe sensorineural hearing loss in the left 
ear at 8000 Hz only.  The examiner stated that the complaint 
of tinnitus is compatible with the sensorineural hearing loss 
at the 8000 Hz level in the left ear.

The appellant sought evaluation and treatment of his hearing 
loss at Wright-Patterson Air Force Base in May 1994.  He 
complained of decreased hearing, and sensitivity to loud 
noises with constant tinnitus.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
40
35
LEFT
5
5
45
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The assessment was mild right ear sensorineural hearing loss 
at 3000 and 4000 Hz, and moderate left ear sensorineural 
hearing loss at 2 Hz, with excellent speech discrimination.

Based on the above findings, the RO issued a November 1994 
rating determination in which a 30 percent evaluation was 
assigned for esophageal reflux, effective from June 1993.  
The RO also denied the claim for service connection for 
hearing loss.

The appellant underwent a December 1994 VA Audiological 
examination.  He stated his opinion that his hearing had 
decreased since 1993, and that he had constant tinnitus in 
the left ear.  The appellant reported that he had been 
shooting without using hearing protection.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
40
25
LEFT
0
5
40
20
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.

The RO issued a January 1995 rating determination in which 
the claims for service connection for hearing loss and for 
tinnitus were denied.  The RO based this denial on the 
finding that any inservice hearing loss did not meet VA 
standards for service connection, and that there was no 
showing of hearing loss to a compensable degree within the 
one year presumptive period following service.  

The RO issued a July 1995 rating determination in which 
service connection was awarded for tinnitus, but denied for 
hearing loss.  A noncompensable evaluation was assigned for 
tinnitus.

The above noted October 1995 decision by the Hearing Officer 
denied the appellants claim for service connection for 
defective hearing based on a finding that the appellant had 
not submitted any new and material evidence.  

During an October 1995 hearing, the appellant indicated that 
he has had defective hearing since the time of his service, 
and that this hearing loss was detected during inservice 
physical examinations, as well as examinations conducted by 
the VA following his separation from active duty.  (Hearing 
Transcript, October 1995, page 6).  He stated that his 
service job duties were performed primarily in an office 
environment, but that he was exposed to excessive noise 
occasionally.  (Hearing Transcript, October 1995, page 7).

The Board has considered the evidence submitted in support of 
the claim.  While inservice hearing acuity readings do not 
necessarily confirm a degree of hearing loss which was 
compensable by VA standards, when viewed as a whole, tests of 
the appellants hearing clearly reflect the beginning of a 
shift in hearing thresholds as early as May 1990 and 
continuing through the December 1994 VA examination.  At the 
time the RO denied the appellants claim in January 1995, it 
found that the more recent hearing acuity findings were 
irrelevant to the claim, since there was no finding of 
hearing loss in service by VA standards and no showing of 
hearing loss to a compensable degree within the one year 
presumptive period following service.  Current law states, 
however, that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, if evidence should 
sufficiently demonstrate that a medical relationship between 
the claimants inservice exposure to loud noise and his 
current disability, it would follow that he incurred an 
injury in service, and the requirements of 38 U.S.C.A. § 1110 
would be satisfied.  Id. at 160 (citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  

Applying this analysis to this case, clearly 38 C.F.R. 
§ 3.385 does not prohibit an award of service-connected 
disability compensation for the hearing loss.  The March 1993 
service retirement examination revealed hearing loss as 
defined within § 3.385.  Moreover, the appellant complained 
of hearing loss during service.  In this case, the records of 
physical examinations contained in the service medical 
records support the history provided by the appellant, and 
they document his concerns and complaints of hearing loss and 
other disturbances in hearing acuity.  Service connection is 
therefore granted for hearing loss.

Entitlement to Service Connection for Allergies

An evaluation of the procedural history of this case suggests 
that the claim for an increased evaluation for allergies is 
not properly in appellate status before the Board.  The RO 
certified the appeal to the Board in June 1998, and the Board 
raised the issue of the adequacy of the allegations of error 
of fact or law in the appeal document.  

On review of the appellants December 1998 statement, it is 
clear that he does not currently intend to pursue an appeal 
with respect to this claim.  In conveying his assumption that 
his claim for service connection for allergies was long 
dead it is clear, that he does not consider himself to have 
followed the procedural steps necessary to perfect an appeal 
as to service connection for allergies.  Under the 
circumstances, there is no appeal for the Board to review, 
and the claim must be dismissed.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board must be terminated 
because of the absence of legal merit or lack of entitlement 
under the law).  Accordingly, this claim is dismissed.

Entitlement to an Increased Evaluation for Esophageal Reflux, 
currently evaluated as 10 Percent Disabling, to include 
Restoration of a Previously Assigned 30 Percent Evaluation.

The appellants December 1998 statement asserts that he is 
happy with his current rating.  In effect, he has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.

Entitlement to an Increased Evaluation for Hypertension

The procedural history of this case supports a finding that 
the claim for an increased evaluation for hypertension is not 
properly in appellate status before the Board.  The RO 
certified the appeal to the Board in June 1998, and as noted 
above, the Board raised the issue of the adequacy of the 
allegations of error of fact or law in his substantive 
appeal.  Following notice of this issue, the appellant 
stated, in essence, that he did not intend to pursue this 
claim.

According to the regulations, a decision as to the adequacy 
of allegations of error of fact or law in a Substantive 
Appeal will be made by the Board.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (1998).  In this case, 
having disavowed knowledge of a claim for an increased 
evaluation for hypertension, the appellants statement has 
the legal effect of creating a valid withdrawal and a 
situation where there is no longer an allegation of an error 
of fact or law with respect to the issue that had been 
previously appealed.  Further action by the Board is 
therefore inappropriate since a "controversy" or "justiciable 
issue" on this point no longer exists.  38 U.S.C.A. § 7105(d) 
(West 1991).  Consequently, the appeal of this issue is 
dismissed.

ORDER


The claim for entitlement to service connection for defective 
hearing is allowed.

The claim for entitlement to service connection for allergies 
is dismissed.

The claim for an increased evaluation for esophageal reflux 
is dismissed

The claim for entitlement to an increased evaluation for 
hypertension is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
